United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-1476
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                               Lawrence J. Strickland

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
               for the Eastern District of Missouri - Cape Girardeau
                                   ____________

                            Submitted: January 14, 2019
                               Filed: March 5, 2019
                                   [Unpublished]
                                  ____________

Before LOKEN, GRASZ, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

       Lawrence Strickland pleaded guilty to being a felon in possession of a firearm
in violation of 18 U.S.C. § 922(g)(1). Under the Armed Career Criminal Act, the
mandatory minimum penalty is fifteen years imprisonment if a defendant “has three
previous convictions . . . for a violent felony or a serious drug offense, or both,
committed on occasions different from one another.” 18 U.S.C. § 924(e)(1). The
district court1 concluded that Strickland has three qualifying prior convictions, a
conviction for Unlawful Use of a Weapon-Shoot at a Person or a Motor Vehicle in
July 2000, and two convictions for Trafficking in Drugs 1st Degree and Sale of a
Controlled Substance for two sales of crack cocaine to the same undercover agent on
October 14 and October 19, 1999. The court imposed the mandatory minimum 180-
month sentence. Strickland appeals, arguing the district court erred in sentencing him
as an armed career criminal because his two crack cocaine sales were charged as two
counts in the same case, “were part of a continuing course of conduct,” and therefore
should be counted as only one predicate conviction. Reviewing whether a prior
conviction is a predicate offense de novo, we conclude that this argument is
foreclosed by controlling Eighth Circuit decisions and therefore affirm. United States
v. Van, 543 F.3d 963, 966 (8th Cir. 2008) (standard of review).

       “We have repeatedly held that convictions for separate drug transactions on
separate days are multiple ACCA predicate offenses, even if the transactions were
sales to the same victim or informant.” Id. (three crack sales in eight days); see
United States v. Ross, 569 F.3d 821, 822-23 (8th Cir. 2009) (two crack sales in four
days charged in the same indictment); United States v. Abbott, 794 F.3d 896, 897 (8th
Cir. 2015) (two crack sales on consecutive days). We noted in Abbott that, because
the statute stipulates that the offenses be committed on different occasions, “it is
sufficient (although not necessary) to show that some time elapsed between the two
prospective predicate offenses.” Id. at 898 (quotation omitted; emphasis in original).

      Accordingly, the district court did not err in sentencing Strickland as an armed
career criminal. The judgment of the district court is affirmed.




      1
       The Honorable Ronnie L. White, United States District Judge for the Eastern
District of Missouri.

                                         -2-
STRAS, Circuit Judge, concurring.

       I still harbor grave doubts about whether judges, rather than juries, can make
the finding that multiple offenses were committed “on occasions different from one
another” without violating the Sixth Amendment. See United States v. Perry, 908
F.3d 1126, 1134–36 (8th Cir. 2018) (Stras, J., concurring). But because the court’s
opinion is consistent with binding circuit precedent, I concur.
                         ______________________________




                                         -3-